Citation Nr: 1742326	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-01 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the August 2007 to January 2012.  The Veteran also had prior inactive service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Board notes that though the August 2013 Statement of the Case (SOC) addressed two issues, the Veteran's VA Form 9 Substantive Appeal filed in January 2014 expressly limited her appeal to the issue identified on page 1 of this decision.  Later correspondence from the Veteran's representative does not indicate that the Veteran intended to appeal issues other than the specific issue she appealed on the January 2014 VA Form 9.  The RO certified an additional issue; however this issue was not perfected by the Veteran.  This is situation is distinguishable from the filing of an untimely appeal.  Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) (holding that the 60-day period in which to file a substantive appeal is not jurisdictional, and thus VA may waive any issue of timeliness in the filing of a substantive appeal).  Of the issues addressed in the November 2013 SOC, only the issue perfected for appeal by the Veteran's January 2014 Form 9 is before the Board at this time.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 20.200 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for a foot disability, noting that she had experienced pain and swelling on standing in service.  See Statement in Support of Claim dated March 2012; see also Notice of Disagreement dated December 2012.  The Veteran's first period of service was preceded by over a year of inactive service.  See Form DD-214 for period August 2007 to August 2011.  The service personnel record also shows the Veteran attended the U.S. Air Force Academy as an officer trainee from June 2010 to January 2012.  The Board notes the Veteran's service treatment records do not contain a separation examination or records from her inactive service.  
The Board finds that an additional request to the National Personnel Records Center is warranted to determine whether it is possible to obtain the Veteran's inactive duty service records and separation examination and if not, to inform the Veteran that this evidence is unavailable.  38 C.F.R. § 3.159(c)(2) (2017).

The Veteran contends in her December 2012 notice of disagreement that a October 2012 VA examination is inadequate and she requested a more in-depth examination.  The Board agrees and finds this opinion inadequate for adjudication purposes.  When VA undertakes to provide an exam, it is obligated to provide an adequate one.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).  Here, the Veteran was afforded a VA examination in October 2012.  In regard to the request for an opinion on the etiology of the Veteran's claimed foot disability, the VA examiner provided a single statement: "Normal examination of the bilateral feet.  No record of vet ever being diagnosed with a foot condition."  The Board notes that this examiner may have found no present disability, and therefore no need to provide additional information; however, the examiner ultimately did not provide sufficient rationale to address whether the Veteran ever had a foot disability within the appeal period, and whether the Veteran's claimed foot disability was incurred in service.  Specifically, the Veteran contends that her feet swell and become painful after use; the examiner noted these complaints, but her rationale did not address the Veteran's contentions of intermittent swelling and pain because the VA examination findings were normal at that time.  Because the examination does not provide sufficient findings and rationale, remand is warranted to obtain an adequate examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding VA medical records.

2.  Submit another request to the National Personnel Records Center (NPRC) to obtain any outstanding service treatment records, and specifically, the Veteran's complete separation examination.  Associate all requests and responses with regard to the development requested in the paragraph above with the Veteran's claims file.  
If it is reasonably certain that these records do not exist or that further efforts to obtain such evidence would be futile, the RO must issue a formal finding of unavailability to that effect and the RO must also provide the Veteran with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Obtain a VA examination and opinion from a different examiner than the examiner who conducted the October 2012 examination.  The examiner is directed to review the service treatment records, VA, and private medical treatment records, and the Veteran's statements.  The examiner must address the following:

(a) Diagnose any foot condition present or that may have been present during the appeal period, specifically taking into account the Veteran's assertions of pain and swelling; 

(b) For any foot condition, state whether it is at least as likely as not (a 50 percent or higher degree of probability) that the foot disability is due to disease or injury in service.

A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered. 

If the examiner cannot provide the requested opinions, he or she should expressly indicate this and provide a supporting rationale as to why the opinion sought cannot be given.

4.  After the above development is completed, adjudicate the claim remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




